Exhibit 10.7


EQUITY CREDIT AGREEMENT
 
BY AND BETWEEN
 
COVENANT GROUP OF CHINA, INC.


AND
 
SOUTHRIDGE PARTNERS II, LP
 
Dated
 
January 31, 2010
 

 
 

--------------------------------------------------------------------------------



 
THIS EQUITY CREDIT AGREEMENT entered into as of the 31st day of January, 2010
(this "AGREEMENT"), by and between SOUTHRIDGE PARTNERS II, LP, Delaware limited
partnership ("INVESTOR"), and COVENANT GROUP OF CHINA, INC., a corporation
organized and existing under the laws of the State of Nevada (the "COMPANY").

 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase, up to Twenty Million
Dollars ($20,000,000) of its Common Stock (as defined below); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) ("SECTION 4(2)") of the Securities Act of 1933, as amended (the
"SECURITIES ACT"), Regulation D, and the rules and regulations promulgated
thereunder, and/or upon such other exemption from the registration requirements
of the Securities Act as may be available with respect to any or all of the
investments in Common Stock to be made hereunder.


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
CERTAIN DEFINITIONS
 
Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined)


"AGREEMENT" shall have the meaning specified in the preamble hereof.
 
"BLACKOUT NOTICE" shall mean a written notice from the Company to the Investor
with respect to the existence of a Potential Material Event.


“BLACKOUT PERIOD" shall have the meaning specified in Section 2.6.


“BLACKOUT SHARES" shall have the meaning specified in Section 2.6.


"BY-LAWS" shall have the meaning specified in Section 4.8.


"CERTIFICATE" shall have the meaning specified in Section 4.8.


"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).


"CLOSING" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.


“CLOSING BID PRICE” shall mean the closing bid price as reported by the
Principal Market.


"CLOSING CERTIFICATE " shall mean the closing certificate of the Company in the
form of Exhibit D hereto.
 
"CLOSING DATE" shall mean, with respect to a Closing, the sixth (6th) Trading
Day following the Put Date related to such Closing, or such earlier date as the
Company and Investor shall agree, provided all conditions to such Closing have
been satisfied on or before such Trading Day.
 
2

--------------------------------------------------------------------------------


 
"COMMITMENT PERIOD" shall mean the period commencing on the Effective Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, (ii) the date this Agreement is terminated pursuant to
Section 2.5, or (iii) the date occurring twenty four (24) months from the date
of commencement of the Commitment Period.
 
"COMMON STOCK" shall mean the Company's common stock, $0.00001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
"COMMON STOCK EQUIVALENTS" shall mean any securities that are convertible into
or exchangeable for Common Stock or any options or other rights to subscribe for
or purchase Common Stock or any such convertible or exchangeable securities.
 
"COMPANY" shall have the meaning specified in the preamble to this Agreement.


"CONDITION SATISFACTION DATE" shall have the meaning specified in Section 7.2.


"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).


"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).


“DOLLAR VOLUME” shall mean the product of (a) the Closing Bid Price times (b)
the volume on the Principal Market on a Trading Day.


"DTC" shall have the meaning specified in Section 2.3.


"DWAC" shall have the meaning specified in Section 2.3.
 
"EFFECTIVE DATE" shall mean the date on which the SEC first declares effective a
Registration Statement, or any amendment or supplement thereto, registering the
Registrable Securities as set forth in Section 7.2(a).


"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.


"FAST" shall have the meaning specified in Section 2.3.


"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.


"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).
 
"INVESTMENT AMOUNT" shall mean the dollar amount (within the range specified in
Section 2.2) to be invested by Investor to purchase Put Shares with respect to
any Put as notified by the Company to Investor in accordance with Section 2.2.


"INVESTOR" shall have the meaning specified in the preamble to this Agreement.
 
3

--------------------------------------------------------------------------------


 
"LEGEND" shall have the meaning specified in Section 8.1.


"MARKET PRICE" shall mean the average of the lowest two (2) Closing Bid Prices
during the Valuation Period.
 
"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of (a) this Agreement and (b)
the Registration Rights Agreement.


"MAXIMUM COMMITMENT AMOUNT" shall mean Twenty Million Dollars ($20,000,000).
 
“MAXIMUM PUT AMOUNT” shall mean, with respect to any Put, the lesser of (a) One
Million Dollars ($1,000,000), or (b) Three Hundred (300%) percent of the average
of the Dollar Volume for the twenty (20) Trading Days immediately preceding the
Put Date.


"NEW BID PRICE" shall have the meaning specified in Section 2.6.


"OLD BID PRICE" shall have the meaning specified in Section 2.6.


"OTCBB" shall mean the OTC Bulletin Board.
 
"OUTSTANDING" shall mean, with respect to the Common Stock, at any date as of
which the number of shares of Common Stock is to be determined, all issued and
outstanding shares of Common Stock, including all shares of Common Stock
issuable in respect of outstanding convertible securities, scrip or any
certificates representing fractional interests in shares of Common Stock;
provided, however, that Outstanding shall not include any shares of Common Stock
then directly or indirectly owned or held by or for the account of the Company.


"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
"POTENTIAL MATERIAL EVENT" shall mean any of the following: (a) the possession
by the Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (b) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a Registration Statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the Registration Statement would be materially
misleading absent the inclusion of such information.


"PRINCIPAL MARKET" shall mean the OTCBB, or other principal exchange which is at
the time the principal trading exchange or market for the Common Stock.
 
"PURCHASE PRICE" shall mean, with respect to any Put, 94% of the Market Price on
such date on which the Purchase Price is calculated in accordance with the terms
and conditions of this Agreement.
 
"PUT" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.


"PUT DATE" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).
 
4

--------------------------------------------------------------------------------



 
"PUT NOTICE" shall mean a written notice, substantially in the form of Exhibit B
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.
 
"PUT SHARES" shall mean all shares of Common Stock issued or issuable pursuant
to a Put that has been exercised or may be exercised in accordance with the
terms and conditions of this Agreement.
 
"REGISTRABLE SECURITIES" shall mean the (a) Put Shares, (b) the Blackout Shares,
(c) the Warrant Shares and (d) any securities issued or issuable with respect to
any of the foregoing by way of exchange, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) a Registration Statement has been declared effective by the SEC and
such Registrable Securities have been disposed of pursuant to a Registration
Statement, (ii) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 are met, (iii) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, or (iv)
in the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to Investor, such Registrable Securities may be sold without
registration under the Securities Act or the need for an exemption from any such
registration requirements and without any time, volume or manner limitations
pursuant to Rule 144(b)(i) (or any similar provision then in effect) under the
Securities Act.


"REGISTRATION RIGHTS AGREEMENT" shall mean the registration rights agreement in
the form of Exhibit A hereto.
 
"REGISTRATION STATEMENT" shall mean a registration statement on such form
promulgated by the SEC for which the Company then qualifies and which counsel
for the Company shall deem appropriate and which form shall be available for the
resale of the Registrable Securities to be registered thereunder in accordance
with the provisions of this Agreement and the Registration Rights Agreement and
in accordance with the intended method of distribution of such securities, for
the registration of the resale by Investor of the Registrable Securities under
the Securities Act.


"REGULATION D" shall mean Regulation D promulgated under the Securities Act.


"REMAINING PUT SHARES" shall have the meaning specified in Section 2.6.


"RULE 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.


"SEC" shall mean the Securities and Exchange Commission.


"SECTION 4(2) " shall have the meaning specified in the recitals of this
Agreement.


"SECURITIES ACT" shall have the meaning specified in the recitals of this
Agreement.
 
"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents file by the Company pursuant to Section 13(a) or 15(d) of the Exchange
Act since the beginning of the Company's then most recently completed fiscal
year as of the time in question (provided that if the date in question is within
ninety days of the beginning of the Company's fiscal year, the term shall
include all documents filed since the beginning of the second preceding fiscal
year).
 
“SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).
 
5

--------------------------------------------------------------------------------


 
"SUBSCRIPTION DATE" shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.
 
"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).
 
“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.
 
“TRANSACTION DOCUMENTS” shall mean this Equity Credit Agreement, the
Registration Rights Agreement, Closing Certificate, and the Transfer Agent
Instructions.
 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
"UNDERWRITER" shall mean any underwriter participating in any disposition of the
Registrable Securities on behalf of Investor pursuant to a Registration
Statement.
 
"VALUATION EVENT" shall mean an event in which the Company at any time during a
Valuation Period takes any of the following actions:
 
(a) subdivides or combines the Common Stock;
 
(b) pays a dividend in shares of Common Stock or makes any other distribution of
shares of Common Stock, except for dividends paid with respect to any series of
preferred stock authorized by the Company, whether existing now or in the
future;
 
(c) issues any options or other rights to subscribe for or purchase shares of
Common Stock other than pursuant to this Agreement and the price per share for
which shares of Common Stock may at any time thereafter be issuable pursuant to
such options or other rights shall be less than the Closing Bid Price in effect
immediately prior to such issuance;
 
(d) issues any securities convertible into or exchangeable for shares of Common
Stock and the consideration per share for which shares of Common Stock may at
any time thereafter be issuable pursuant to the terms of such convertible or
exchangeable securities shall be less than the Closing Bid Price in effect
immediately prior to such issuance;
 
(e) issues shares of Common Stock otherwise than as provided in the foregoing
subsections (a) through (d), at a price per share less, or for other
consideration lower, than the Closing Bid Price in effect immediately prior to
such issuance, or without consideration; or
 
(f) makes a distribution of its assets or evidences of indebtedness to the
holders of Common Stock as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company's assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (e).
 
"VALUATION PERIOD" shall mean the period of five (5) Trading Days immediately
following the date on which the applicable Put Notice is deemed to be delivered
and during which the Purchase Price of the Common Stock is valued; provided,
however, that if a Valuation Event occurs during any Valuation Period, a new
Valuation Period shall begin on the Trading Day immediately after the occurrence
of such Valuation Event and end on the fifth (5th) Trading Day thereafter.
 
6

--------------------------------------------------------------------------------


 
“WARRANT” shall mean the Common Stock Purchase Warrant delivered to Investor
upon filing, after the Subscription Date, of the Registration Statement, or an
applicable supplement or amendment thereto, in accordance with Section 2.1(b)
hereof, which Warrant shall be exercisable immediately and have a term of
exercise equal to 5 years, in the form of Exhibit E attached hereto.
 
“WARRANT SHARES” shall mean the shares of Common Stock issuable upon exercise of
the Warrant.
 
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1 INVESTMENTS.
 
(a) PUTS. Upon the terms and conditions set forth herein (including, without
limitation, the provisions of Article VII), on any Put Date the Company may
exercise a Put by the delivery of a Put Notice. The number of Put Shares that
Investor shall purchase pursuant to such Put shall be determined by dividing the
Investment Amount specified in the Put Notice by the Purchase Price with respect
to such Put Notice.
 
(b) WARRANT. As a condition for the execution of this Agreement by the Investor,
the Company shall grant the Investor a transferable, divisible Warrant to
purchase 300,000 shares of Common Stock, at an exercise price equal to $2.00,
with a five year term, and cashless exercise rights in the form annexed hereto
as Exhibit E. The Warrant and the Warrant Shares shall be included in the
Registration Statement, and any amendment or supplement thereto. The Warrant
shall be delivered to the Investor upon filing, after the Subscription Date, of
the Registration Statement, or an applicable supplement or amendment thereto.
 
Section 2.2 MECHANICS.
 
(a) PUT NOTICE. At any time and from time to time during the Commitment Period,
the Company may deliver a Put Notice to Investor, subject to the conditions set
forth in Section 7.2; provided, however, that the Investment Amount identified
in the applicable Put Notice shall not be greater than the Maximum Put Amount
and, when taken together with any prior Put Notices, shall not exceed the
Maximum Commitment.
 
(b) DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by facsimile or otherwise by Investor if such
notice is received on or prior to 12:00 noon New York time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 12:00 noon New York time on a Trading Day or at anytime on a day which is
not a Trading Day.
 
Section 2.3 CLOSINGS. On or prior to each Closing Date for any Put, (a) the
Company shall deliver to the Investor one or more certificates, at Investor's
option, representing the Put Shares purchased by Investor pursuant to Section
2.1 herein, registered in the name of Investor and (b) Investor shall deliver
the Investment Amount specified in the Put Notice by wire transfer of
immediately available funds to an account designated by the Company within
twenty four (24) hours of receipt of the Put Shares. In lieu of delivering
physical certificates representing the Common Stock issuable in accordance with
clause (a) of this Section 2.3, and provided that the Transfer Agent then is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program, upon request of Investor, but subject to the
applicable provisions of Article VIII hereof, the Company shall use its
commercially reasonable efforts to cause the Transfer Agent to electronically
transmit, prior to the applicable Closing Date, the applicable Put Shares by
crediting the account of the Investor's prime broker with DTC through its
Deposit Withdrawal Agent Commission ("DWAC") system, and provide proof
satisfactory to the Investor of such delivery. In addition, on or prior to such
Closing Date, each of the Company and Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.
 
7

--------------------------------------------------------------------------------


 
Section 2.4 [INTENTIONALLY OMITTED]
 
Section 2.5 [INTENTIONALLY OMITTED]
 
Section 2.6 BLACKOUT SHARES.
 
(a) If at any time or from time to time after the date of effectiveness of the
Registration Statement, the Company delivers a Blackout Notice to the Investor,
the Investor shall not offer or sell any Put Shares, Warrant Shares, or Blackout
Shares (as defined below), or engage in any other transaction involving or
relating the such shares, from the time of the Blackout Notice until Investor
receives written notice from the Company that such Potential Material Event
either has been disclosed to the public or no longer constitutes a Potential
Material Event (such period, a "Blackout Period").
 
(b) In the event that, (i) within fifteen (15) Trading Days following any
Closing Date, the Company delivers a Blackout Notice to Investor, and (ii) the
Closing Bid Price on the Trading Day immediately preceding the applicable
Blackout Period ("OLD BID PRICE") is greater than the Closing Bid Price on the
first Trading Day following such Blackout Period that Investor may sell its
Registrable Securities pursuant to an effective Registration Statement ("NEW BID
PRICE"), then the Company shall issue to Investor the number of additional
shares of Registrable Securities (the "BLACKOUT SHARES") equal to the excess of
(x) the product of the number of Put Shares held by Investor immediately prior
to the Blackout Period that were issued on the most recent Closing Date (the
"REMAINING PUT SHARES") multiplied by the Old Bid Price, divided by the New Bid
Price, over (y) the Remaining Put Shares.
 
Section 2.7 [INTENTIONALLY OMITTED]
 
Section 2.8 LIQUIDATED DAMAGES. Each of the Company and Investor acknowledge and
agree that the requirement to issue Blackout Shares under Section 2.6 shall give
rise to liquidated damages and not penalties. Each of the Company and Investor
further acknowledge that (a) the amount of loss or damages likely to be incurred
is incapable or is difficult to precisely estimate, (b) the amount specified in
such Section bears a reasonable proportion and is not plainly or grossly
disproportionate to the probable loss likely to be incurred by Investor in
connection with a Blackout Period, and (c) each of the Company and Investor are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm's length.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
Investor represents and warrants to the Company that:
 
Section 3.1 INTENT. Investor is entering into this Agreement for its own account
and Investor has no present arrangement (whether or not legally binding) at any
time to sell the Common Stock to or through any person or entity; provided,
however, that Investor reserves the right to dispose of the Common Stock at any
time in accordance with federal and state securities laws applicable to such
disposition.
 
Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
8

--------------------------------------------------------------------------------


 
Section 3.3 SOPHISTICATED INVESTOR. Investor is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as
defined in Rule 501 of Regulation D), and Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Common Stock. Investor acknowledges that an
investment in the Common Stock is speculative and involves a high degree of
risk.
 
Section 3.4 AUTHORITY. (a) Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the transactions
contemplated hereby in accordance with its terms; (b) the execution and delivery
of this Agreement and the Registration Rights Agreement, and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action and no further consent or authorization of Investor or
its partners is required; and (c) each of this Agreement and the Registration
Rights Agreement has been duly authorized and validly executed and delivered by
Investor and constitutes a valid and binding obligation of Investor enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.
 
Section 3.5 NOT AN AFFILIATE. Investor is not an officer, director or
"affiliate" (as that term is defined in Rule 405 of the Securities Act) of the
Company.
 
Section 3.6 ORGANIZATION AND STANDING. Investor is a limited partnership duly
organized, validly existing and in good standing under the laws of the Delaware
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Investor is duly
qualified and in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those in which the failure so to qualify would not have a material
adverse effect on Investor.
 
Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and any other document or instrument contemplated hereby, and the consummation
of the transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Investor, (b)
violate any provision of any indenture, instrument or agreement to which
Investor is a party or is subject, or by which Investor or any of its assets is
bound, or conflict with or constitute a material default thereunder, (c) result
in the creation or imposition of any lien pursuant to the terms of any such
indenture, instrument or agreement, or constitute a breach of any fiduciary duty
owed by Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which Investor is
subject or to which any of its assets, operations or management may be subject.
 
Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. Investor had an opportunity to
review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.
 
Section 3.9 MANNER OF SALE. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.
 
Section 3.10 FINANCIAL CAPABILITY. Investor presently has the financial capacity
and the necessary capital to perform its obligations hereunder.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:
 
9

--------------------------------------------------------------------------------


 
Section 4.1 ORGANIZATION OF THE COMPANY. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. The Company
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, other than those in
which the failure so to qualify would not have a Material Adverse Effect.
 
Section 4.2 AUTHORITY. (a) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
Registration Rights Agreement and to issue the Put Shares, Warrant Shares and
Blackout Shares, if any; (b) the execution and delivery of this Agreement and
the Registration Rights Agreement by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (c) each of
this Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.
 
Section 4.3 CAPITALIZATION. As of the date hereof, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Common Stock, $0.00001 par
value per share, of which 11,480,909 shares are outstanding as of the date
hereof.
 
Except as otherwise disclosed in the SEC Documents, there are no outstanding
securities which are convertible into shares of Common Stock, whether such
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future.
 
All of the outstanding shares of Common Stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable.
 
Section 4.4 COMMON STOCK. The Company has registered the Common Stock pursuant
to Section 12(b) or 12(g) of the Exchange Act and is in full compliance with all
reporting requirements of the Exchange Act, and the Company has maintained all
requirements for the continued listing or quotation of the Common Stock, and
such Common Stock is currently listed or quoted on the Principal Market. The
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.
 
Section 4.5 SEC DOCUMENTS. The Company may make available to Investor true and
complete copies of the SEC Documents (including, without limitation, proxy
information and solicitation materials). To the Company’s knowledge, the Company
has not provided to Investor any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
10

--------------------------------------------------------------------------------




Section 4.6 VALID ISSUANCES. When issued and paid for as herein provided, the
Put Shares, the Warrant Shares, and the Blackout Shares, if any, shall be duly
and validly issued, fully paid, and non-assessable. Neither the sales of the Put
Shares or the Blackout Shares, if any, pursuant to, nor the Company's
performance of its obligations under, this Agreement or the Registration Rights
Agreement shall (a) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Put Shares, Warrant Shares or Blackout
Shares, if any, or any of the assets of the Company, or (b) entitle the holders
of outstanding shares of Common Stock to preemptive or other rights to subscribe
to or acquire the Common Stock or other securities of the Company. The Put
Shares, Warrant Shares and Blackout Shares, if any, shall not subject Investor
to personal liability, in excess of the subscription price by reason of the
ownership thereof.
 
Section 4.7 [INTENTIONALLY OMITTED]
 
Section 4.8 [INTENTIONALLY OMITTED]
 
Section 4.9 NO CONFLICTS. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby, including without limitation the issuance of the Put Shares
and the Blackout Shares, if any, do not and will not (a) result in a violation
of the Certificate or By-Laws or (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, instrument
or any "lock-up" or similar provision of any underwriting or similar agreement
to which the Company is a party, or (c) result in a violation of any federal,
state or local law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect) nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any governmental
entity, except for possible violations that either singly or in the aggregate do
not and will not have a Material Adverse Effect. The Company is not required
under federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Common Stock in
accordance with the terms hereof (other than any SEC, FINRA or state securities
filings that may be required to be made by the Company subsequent to any
Closing, any registration statement that may be filed pursuant hereto, and any
shareholder approval required by the rules applicable to companies whose common
stock trades on the OTCBB); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of Investor herein.
 
Section 4.10 NO MATERIAL ADVERSE CHANGE. Since December 24, 2009 no event has
occurred that would have a Material Adverse Effect on the Company, except as
disclosed in the SEC Documents.
 
Section 4.11 NO UNDISCLOSED LIABILITIES. The Company has no liabilities or
obligations that are material, individually or in the aggregate, and that are
not disclosed in the SEC Documents or otherwise publicly announced, other than
those incurred in the ordinary course of the Company's businesses since December
24, 2009 and which, individually or in the aggregate, do not or would not have a
Material Adverse Effect on the Company.
 
Section 4.12 NO UNDISCLOSED EVENTS OR CIRCUMSTANCES. Since December 24, 2009, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the SEC Documents.
 
Section 4.13 [INTENTIONALLY OMITTED]
 
11

--------------------------------------------------------------------------------


 
Section 4.14 LITIGATION AND OTHER PROCEEDINGS. Except as may be set forth in the
SEC Documents, there are no lawsuits or proceedings pending or to the knowledge
of the Company threatened, against the Company, nor has the Company received any
written or oral notice of any such action, suit, proceeding or investigation,
which would have a Material Adverse Effect. Except as set forth in the SEC
Documents, no judgment, order, writ, injunction or decree or award has been
issued by or, so far as is known by the Company, requested of any court,
arbitrator or governmental agency which would have a Material Adverse Effect.
 
Section 4.15 MATERIAL NON-PUBLIC INFORMATION. The Company is not in possession
of, nor has the Company or its agents disclosed to Investor, any material
non-public information that (a) if disclosed, would reasonably be expected to
have a materially adverse effect on the price of the Common Stock or (b)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.
 
ARTICLE V
COVENANTS OF INVESTOR
 
Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. Investor's trading
activities with respect to shares of the Common Stock will be in compliance with
all applicable state and federal securities laws, rules and regulations and the
rules and regulations of FINRA and the Principal Market on which the Common
Stock is listed or quoted.
 
Section 5.2 SHORT SALES AND CONFIDENTIALITY. Neither Investor nor any affiliate
of the Investor acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period from the date hereof to the end
of the Commitment Period. For the purposes hereof, and in accordance with
Regulation SHO, the sale after delivery of a Put Notice of such number of shares
of Common Stock reasonably expected to be purchased under a Put Notice shall not
be deemed a Short Sale.
 
Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
 
ARTICLE VI
COVENANTS OF THE COMPANY
 
Section 6.1 REGISTRATION RIGHTS. The Company shall use its best efforts to cause
the Registration Statement to remain in full force and effect and the Company
shall comply in all respects with the terms thereof.
 
Section 6.2 RESERVATION OF COMMON STOCK. As of the date hereof, the Company has
available and the Company shall reserve and keep available at all times, free of
preemptive rights, 300,000 shares of Common Stock for the purpose of enabling
the Company to satisfy its obligation to issue the Warrant Shares. The Company
will, from time to time as needed in advance of a Closing Date, reserve and keep
available until the consummation of such Closing, free of preemptive rights
sufficient shares of Common Stock for the purpose of enabling the Company to
satisfy its obligation to issue the Put Shares to be issued in connection
therewith. The number of shares so reserved from time to time, as theretofore
increased or reduced as hereinafter provided, may be reduced by the number of
shares actually delivered hereunder.
 
Section 6.3 LISTING OF COMMON STOCK. If the Company applies to have the Common
Stock traded on any other Principal Market, it shall include in such application
the Put Shares, the Warrant Shares, and the Blackout Shares, if any, and shall
take such other action as is necessary or desirable in the reasonable opinion of
Investor to cause the Common Stock to be listed on such other Principal Market
as promptly as possible. The Company shall use its commercially reasonable
efforts to continue the listing and trading of the Common Stock on the Principal
Market (including, without limitation, maintaining sufficient net tangible
assets) and will comply in all respects with the Company's reporting, filing and
other obligations under the bylaws or rules of the FINRA and the Principal
Market.
 
12

--------------------------------------------------------------------------------


 
Section 6.4 EXCHANGE ACT REGISTRATION. The Company shall take all commercially
reasonable steps to cause the Common Stock to continue to be registered under
Section 12(g) or 12(b) of the Exchange Act, will use its commercially reasonable
efforts to comply in all material respects with its reporting and filing
obligations under said act, and will not take any action or file any document
(whether or not permitted by said act or the rules thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act.
 
Section 6.5 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT
TO MAKE A PUT. The Company shall promptly notify Investor upon the occurrence of
any of the following events in respect of a registration statement or related
prospectus in respect of an offering of Registrable Securities: (a) receipt of
any request by the SEC or any other federal or state governmental authority
during the period of effectiveness of the registration statement for amendments
or supplements to the Registration Statement or related prospectus; (b) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose; (c) receipt of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (d) the
happening of any event that makes any statement made in such Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the registration statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (e) the Company's reasonable determination that a post-effective
amendment to the registration statement would be appropriate, and the Company
shall promptly make available to Investor any such supplement or amendment to
the related prospectus. The Company shall not deliver to Investor any Put Notice
during the continuation of any of the foregoing events.
 
Section 6.6 CONSOLIDATION; MERGER. The Company shall not at any time after the
date hereof effect any merger or consolidation of the Company unless the
resulting successor or acquiring entity (if not the Company) assumes by written
instrument the obligation to deliver to Investor such shares of Common Stock
and/or securities as Investor is entitled to receive pursuant to this Agreement.
 
Section 6.7 REIMBURSEMENT. If (i) Investor, other than by reason of its gross
negligence or willful misconduct, becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if Investor is impleaded in any
such action, proceeding or investigation by any person, or (ii) Investor, other
than by reason of its gross negligence or willful misconduct or by reason of its
trading of the Common Stock in a manner that is illegal under the federal
securities laws, becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC against or involving the Company or in
connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if Investor is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse Investor for its reasonable legal and other expenses
(including the cost of any investigation and preparation) incurred in connection
therewith, as such expenses are incurred. The reimbursement obligations of the
Company under this section shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of Investor that are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such affiliate and
any such person.
 
13

--------------------------------------------------------------------------------


 
Section 6.8 DILUTION. The number of shares of Common Stock issuable as Put
Shares may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Put Shares is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company.
 
Section 6.9 CERTAIN AGREEMENTS. The Company covenants and agrees that it will
not, without the prior written consent of the Investor, enter into any other
equity line of credit agreement with a third party during the Commitment Period
having terms and conditions substantially comparable to this Agreement. For the
avoidance of doubt, nothing contained in the Transaction Documents shall
restrict, or require the Investor's consent for, any agreement providing for the
issuance or distribution of (or the issuance or distribution of) any equity
securities pursuant to any agreement or arrangement that is not commonly
understood to be an "equity line of credit."
 
ARTICLE VII
CONDITIONS TO DELIVERY OF
PUT NOTICES AND CONDITIONS TO CLOSING
 
Section 7.1 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO ISSUE AND
SELL COMMON STOCK. The obligation hereunder of the Company to issue and sell the
Put Shares to Investor incident to each Closing is subject to the satisfaction,
at or before each such Closing, of each of the conditions set forth below.
 
(a) ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of Investor shall be true and correct in all material respects as
of the date of this Agreement and as of the date of each such Closing as though
made at each such time, except for changes which have not had a Material Adverse
Effect.
 
(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by Investor at or
prior to such Closing.
 
(c) Principal Market Regulation. The Company shall not issue any Put Shares,
Warrant Shares or Blackout Shares, if any, and the Investor shall not have the
right to receive any Put Shares, Warrant Shares or Blackout Shares, if the
issuance of such shares would exceed the aggregate number of shares of Common
Stock which the Company may issue without breaching the Company’s obligations
under the rules or regulations of the Principal Market (the “EXCHANGE CAP”),
except that such limitation shall not apply in the event that the Company
obtains the approval of its stockholders as required by the applicable rules of
the Principal Market for issuances of Common Stock in excess of such amount,
which such approval the Company will use its best efforts to obtain. Until such
approval is obtained, Investor shall not be issued under the Transaction
Documents, shares of Common Stock in an amount greater than the Exchange Cap.
 
Section 7.2 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO DELIVER A PUT
NOTICE AND THE OBLIGATION OF INVESTOR TO PURCHASE PUT SHARES. The right of the
Company to deliver a Put Notice and the obligation of Investor hereunder to
acquire and pay for the Put Shares incident to a Closing is subject to the
satisfaction, on (i) the date of delivery of such Put Notice and (ii) the
applicable Closing Date (each a "CONDITION SATISFACTION DATE"), of each of the
following conditions:
 
14

--------------------------------------------------------------------------------


 
(a) EFFECTIVE REGISTRATION STATEMENT. As set forth in the Registration Rights
Agreement, a Registration Statement, and any amendment or supplement thereto,
shall have previously become effective for the resale by Investor of the
Registrable Securities subject to such Put Notice, and such Registration
Statement shall remain effective on each Condition Satisfaction Date and (i)
neither the Company nor Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to such Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of such Registration Statement, either temporarily or permanently, or intends or
has threatened to do so (unless the SEC's concerns have been addressed and
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.
 
(b) ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of each Condition Satisfaction Date as though made at each
such time (except for representations and warranties specifically made as of a
particular date) with respect to all periods, and as to all events and
circumstances occurring or existing to and including each Condition Satisfaction
Date, except for any conditions which have temporarily caused any
representations or warranties herein to be incorrect and which have been
corrected with no continuing impairment to the Company or Investor.
 
(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have the
effect of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement.
 
(e) ADVERSE CHANGES. Since the date of filing of the Company's most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.
 
(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
the FINRA and the Common Stock shall have been approved for listing or quotation
on and shall not have been delisted from the Principal Market.

(g) LEGAL OPINION. The Company shall have caused to be delivered to Investor,
prior to the first Closing, an opinion of the Company's legal counsel in the
form of Exhibit C hereto, addressed to Investor.
 
(h) FIVE PERCENT LIMITATION. On each Closing Date, the number of Put Shares then
to be purchased by Investor shall not exceed the number of such shares that,
when aggregated with all other shares of Registrable Securities then owned by
Investor beneficially or deemed beneficially owned by Investor, would result in
Investor owning more than 4.99% of all of such Common Stock as would be
outstanding on such Closing Date, as determined in accordance with Section 16 of
the Exchange Act and the regulations promulgated thereunder. For purposes of
this Section, in the event that the amount of Common Stock outstanding as
determined in accordance with Section 16 of the Exchange Act and the regulations
promulgated thereunder is greater on a Closing Date than on the date upon which
the Put Notice associated with such Closing Date is given, the amount of Common
Stock outstanding on such Closing Date shall govern for purposes of determining
whether Investor, when aggregating all purchases of Common Stock made pursuant
to this Agreement and Blackout Shares, if any, would own more than 4.99% of the
Common Stock following such Closing Date.
 
15

--------------------------------------------------------------------------------


 
(i) Principal Market Regulation. The Company shall not issue any Put Shares,
Warrant Shares or Blackout Shares, if any, and the Investor shall not have the
right to receive any Put Shares, Warrant Shares or Blackout Shares, if the
issuance of such shares would exceed the Exchange Cap, except that such
limitation shall not apply in the event that the Company obtains the approval of
its stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount, which such approval the
Company will use its best efforts to obtain. Until such approval is obtained,
Investor shall not be issued under the Transaction Documents, shares of Common
Stock in an amount greater than the Exchange Cap.
 
(j) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the fifteen Trading Days following the Trading Day on which such Notice
is deemed delivered).
 
(k) SHAREHOLDER VOTE. The issuance of shares of Common Stock with respect to the
applicable Closing, if any, shall not violate the shareholder approval
requirements of the Principal Market.
 
(l) NO VALUATION EVENT. No Valuation Event shall have occurred since the Put
Date.

(m) OTHER. On each Condition Satisfaction Date, Investor shall have received a
certificate in substantially the form and substance of Exhibit D hereto,
executed by an executive officer of the Company and to the effect that all the
conditions to such Closing shall have been satisfied as at the date of each such
certificate.
 
ARTICLE VIII
LEGENDS
 
Section 8.1 LEGENDS. Until such time as the Registrable Securities have been
registered under the Securities Act, as contemplated by the Registration Rights
Agreement, and sold in accordance with an effective Registration Statement or
otherwise in accordance with another effective registration statement, or until
such Registrable Securities can otherwise be sold without restriction, whichever
is earlier, each certificate representing Registrable Securities will bear the
following legend (the "LEGEND"):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
The Company warrants that it will give the Transfer Agent no instructions
inconsistent with the provisions hereof. It is the intent and purpose of such
instructions, as provided therein, to require the Transfer Agent to issue to
Investor certificates evidencing shares of Common Stock incident to a Closing,
free of the Legend; provided that (a) a Registration Statement shall then be
effective, (b) Investor confirms to the Transfer Agent and the Company that it
has sold or intends to sell such Common Stock to a third party which is not an
affiliate of Investor or the Company and Investor agrees to redeliver the
certificate representing such shares of Common Stock to the Transfer Agent to
add the Legend in the event the Common Stock is not sold, and (c) Investor
confirms to the transfer agent and the Company that Investor has complied, or
will comply with the prospectus delivery requirement under the Securities Act.
 
16

--------------------------------------------------------------------------------


 
Section 8.2 NO OTHER LEGEND OR STOCK TRANSFER RESTRICTIONS. No legend other than
the one specified in Section 8.1 has been or shall be placed on the share
certificates representing the Common Stock.
 
Section 8.3 COVER. If the Company fails for any reason to take or cause to be
taken all steps necessary on the part of the Company to deliver the Put Shares
on such Closing Date and the holder of the Put Shares (a "Investor") purchases,
in an open market transaction or otherwise, shares of Common Stock (the
"Covering Shares") in order to make delivery in satisfaction of a sale of Common
Stock by such Investor (the "Sold Shares"), which delivery such Investor
anticipated to make using the Put Shares (a "Buy-In"), then the Company shall
pay to such Investor, in addition to all other amounts contemplated in other
provisions of the Transaction Documents, and not in lieu thereof, the Buy-In
Adjustment Amount (as defined below). The "Buy-In Adjustment Amount" is the
amount equal to the excess, if any, of (x) such Investor’s total purchase price
(including brokerage commissions, if any) for the Covering Shares over (y) the
net proceeds (after brokerage commissions, if any) received by such Investor
from the sale of the Sold Shares. The Company shall pay the Buy-In Adjustment
Amount to such Investor in immediately available funds immediately upon demand
by such Investor. By way of illustration and not in limitation of the foregoing,
if such Investor purchases Covering Shares having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock that it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount that the Company will be required to pay to such Investor will
be $1,000.
 
Section 8.4 INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall affect in
any way Investor's obligations under any agreement to comply with all applicable
securities laws upon resale of the Common Stock.
 
ARTICLE IX
NOTICES; INDEMNIFICATION
 
Section 9.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur.
 
The addresses for such communications shall be:
 
If to the Company:
 
Covenant Group of China, Inc.
Two Bala Plaza, Suite 300
Bala Cynwyd, PA 19004
Attn: Justin Csik, Esq.
Tel: 609-923-3932
Fax: 609-953-0289
 
17

--------------------------------------------------------------------------------


 
With a copy to:
 
Buchanan Ingersoll & Rooney PC
Two Liberty Place, Suite 3200
Philadelphia, PA 19102
Attn: William Uchimoto, Esq.
Tel: 215-665-3813
Fax: 215-665-8760
 
If to Investor:
 
Southridge Partners II, LP
90 Grove Street
Ridgefield, Connecticut 06877
Tel: 203-431-8300
Fax: 203-431-8301
 
Either party hereto may from time to time change its address or facsimile number
for notices under this Section 9.1 by giving at least ten (10) days' prior
written notice of such changed address or facsimile number to the other party
hereto.
 
Section 9.2 INDEMNIFICATION. The Company agrees to indemnify and hold harmless
Investor and its officers, directors, employees, and agents, and each Person or
entity, if any, who controls Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, together with the Controlling
Persons (as defined in the Registration Rights Agreement) from and against any
Damages, joint or several, and any action in respect thereof to which Investor,
its partners, affiliates, officers, directors, employees, and duly authorized
agents, and any such Controlling Person becomes subject to, resulting from,
arising out of or relating to any misrepresentation, breach of warranty or
nonfulfillment of or failure to perform any covenant or agreement on the part of
Company contained in this Agreement, as such Damages are incurred, except to the
extent such Damages result primarily from Investor's failure to perform any
covenant or agreement contained in this Agreement or Investor's or its
officer’s, director’s, employee’s, agent’s or Controlling Person’s negligence,
recklessness or bad faith in performing its obligations under this Agreement.
 
Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party (as defined below) under Section 9.2
shall be asserted and resolved as follows:
 
(a) In the event any claim or demand in respect of which any person claiming
indemnification under any provision of Section 9.2 (an "INDEMNIFIED PARTY")
might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a person other than a party hereto or
an affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of Section 9.2 against any person (the "INDEMNIFYING PARTY"), together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such Third Party Claim (a "CLAIM NOTICE") with
reasonable promptness to the Indemnifying Party. If the Indemnified Party fails
to provide the Claim Notice with reasonable promptness after the Indemnified
Party receives notice of such Third Party Claim, the Indemnifying Party shall
not be obligated to indemnify the Indemnified Party with respect to such Third
Party Claim to the extent that the Indemnifying Party's ability to defend has
been prejudiced by such failure of the Indemnified Party. The Indemnifying Party
shall notify the Indemnified Party as soon as practicable within the period
ending thirty (30) calendar days following receipt by the Indemnifying Party of
either a Claim Notice or an Indemnity Notice (as defined below) (the "DISPUTE
PERIOD") whether the Indemnifying Party disputes its liability or the amount of
its liability to the Indemnified Party under Section 9.2 and whether the
Indemnifying Party desires, at its sole cost and expense, to defend the
Indemnified Party against such Third Party Claim.
 
18

--------------------------------------------------------------------------------


 
(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party's delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may takeover the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.
 
(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party's defense
pursuant to this clause (ii) or of the Indemnifying Party's participation
therein at the Indemnified Party's request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.
 
19

--------------------------------------------------------------------------------


 
(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
(b) In the event any Indemnified Party should have a claim under Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "INDEMNITY NOTICE") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
(c) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1 GOVERNING LAW; JURISDICTION. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
regard to the principles of conflicts of law. Each of the Company and Investor
hereby submit to the exclusive jurisdiction of the United States Federal and
state courts located in New York County, New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby.
 
Section 10.2 JURY TRIAL WAIVER. The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.
 
Section 10.3 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and Investor and their respective successors and
permitted assigns. Neither this Agreement nor any rights of Investor or the
Company hereunder may be assigned by either party to any other person without
the prior written consent of the other party.
 
Section 10.4 THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and Investor and their respective successors and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.
 
20

--------------------------------------------------------------------------------


 
Section 10.5 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor. Additionally, this Agreement shall terminate
at the end of Commitment Period or as otherwise provided herein (unless extended
by the agreement of the Company and Investor); provided, however, that the
provisions of Articles V, VI, VIII, and Sections 9.2, 9.3 10.1, 10.2 and 10.4
shall survive the termination of this Agreement.
 
Section 10.6 ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This Agreement and the
instruments referenced herein contain the entire understanding of the Company
and Investor with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
Section 10.7 FEES AND EXPENSES. Each of the Company and Investor agrees to pay
its own expenses in connection with the preparation of this Agreement and
performance of its obligations hereunder, except that the Company shall pay
Investor upon execution hereof, a single fee of $7,500 to cover its expenses
related to the consummation of this Agreement. In addition, the Company shall
pay all reasonable fees and expenses incurred by the Investor in connection with
any amendments, modifications or waivers of this Agreement or the Registration
Rights Agreement or incurred in connection with the enforcement of this
Agreement and the Registration Rights Agreement, including, without limitation,
all reasonable attorneys fees and expenses. The Company shall pay all stamp or
other similar taxes and duties levied in connection with issuance of the Shares
pursuant hereto.
 
Section 10.8 [INTENTIONALLY OMITTED]
 
Section 10.9 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the Company and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the parties so delivering this Agreement.
 
Section 10.10 SURVIVAL; SEVERABILITY. The representations, warranties, covenants
and agreements of the Company hereto shall survive each Closing hereunder for a
period of one (1) year thereafter. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.
 
Section 10.11 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.12 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 10.13 EQUITABLE RELIEF. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to Investor. The
Company therefore agrees that Investor shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
 
Section 10.14 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
21

--------------------------------------------------------------------------------


 
Section 10.15 REPORTING ENTITY FOR THE COMMON STOCK. The reporting entity relied
upon for the determination of the Closing Bid Price of the Common Stock on any
given Trading Day for the purposes of this Agreement shall be the Principal
Market or any successor thereto. The written mutual consent of Investor and the
Company shall be required to employ any other reporting entity.
 
Section 10.16 PUBLICITY. The Company and Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior written
consent of the other parties, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
parties with prior notice of such public statement. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Investor without
the prior written consent of such Investor, except to the extent required by
law. Investor acknowledges that this Agreement and all or part of the
Transaction Documents may be deemed to be "material contracts" as that term is
defined by Item 601(b)(10) of Regulation S-K, and that the Company may therefore
be required to file such documents as exhibits to reports or registration
statements filed under the Securities Act or the Exchange Act. Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.

 
[SIGNATURES ON FOLLOWING PAGE]
 
22

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE]

 
IN WITNESS WHEREOF, the parties hereto have caused this Equity Credit Agreement
to be executed by the undersigned, thereunto duly authorized, as of the date
first set forth above.

 

   SOUTHRIDGE PARTNERS II, LP        BY Southridge Advisors LLC        By:   
 /s/ Stephen Hicks       Name: Stephen Hicks  
    Title: Manager
       COVENANT GROUP OF CHINA, INC.            By:     /s/ Kenneth Wong  
    Name: Kenneth Wong       Title: Chief Executive Officer    

 
 
 
 
 
23




--------------------------------------------------------------------------------